SUMMARY ORDER
Plaintiffs appeal from a final order of the United States District Court for the District of Connecticut (Dorsey, /.), dismissing plaintiffs complaint seeking declaratory and injunctive relief against the enforcement of a zoning ordinance of the City of Hartford, Connecticut.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED that this case be remanded to the district court for further consideration and development of the record with regard to the May 9, 1994 resolution of the Court of Common Council of the City of Hartford, adopting an amendment to Chapter 35, Article I, Section 35-2 of the Municipal Code adding “adult cabaret” to the definition of “adult entertainment,” and the impact of this resolution (which states that one of the reasons for the amendment is that “[ejstablishments featuring nude or partially nude employees or performers are not currently regulated by the Zoning Ordinance”), if any, on the disposition of the case.
In remanding, we imply no views about any aspect of the issues raised on appeal.